Case 3:20-cv-00865-BAS-AHG Document 36-1 Filed 05/15/20 PageID.1683 Page 1 of 4




  1 Charles S. LiMandri, SBN 110841           Harmeet K. Dhillon (SBN:207873)
    Paul M. Jonna, SBN 265389                 Mark P. Meuser (SBN: 231335)
  2 Jeffrey M. Trissell, SBN 292480           Gregory R. Michael (SBN: 306814)
    Milan L. Brandon, SBN 326953              DHILLON LAW GROUP INC.
  3
    LIMANDRI & JONNA LLP                      177 Post Street, Suite 700
  4 P.O. Box 9120                             San Francisco, CA 94108
    Rancho Santa Fe, CA 92067                 Telephone: 415-433-1700
  5 Telephone: (858) 759-9930                 Facsimile: 415-520-6593
  6 Facsimile: (858) 759-9938                 harmeet@dhillonlaw.com
    cslimandri@limandri.com                   mmeuser@dhillonlaw.com
  7 pjonna@limandri.com                       gmichael@dhillonlaw.com
  8 jtrissell@limandri.com
                                              Attorneys for Plaintiffs
  9 Thomas Brejcha, pro hac vice*
 10 Peter Breen, pro hac vice*
    THOMAS MORE SOCIETY
 11 309 W. Washington St., Ste. 1250
    Chicago, IL 60606
 12
    Telephone: (312) 782-1680
 13 tbrejcha@thomasmoresociety.org
    pbreen@thomasmoresociety.org
 14 *Application forthcoming
 15
    Attorneys for Plaintiffs
 16
  17                  UNITED STATES DISTRICT COURT
  18
                   SOUTHERN DISTRICT OF CALIFORNIA
  19
    SOUTH BAY UNITED PENTECOSTAL                Case No. 20-cv-865-BAS
 20
    CHURCH, a California non-profit
 21 corporation; and BISHOP ARTHUR              Declaration of Jeffrey M.
    HODGES III, an individual,                  Trissell, Esq. in Support of
 22                                             Plaintiffs’ Ex Parte Application
 23              Plaintiffs,                    for an Order Granting
           v.                                   Injunction Pending Appeal
 24
 25 GAVIN NEWSOM, in his official capacity      Judge: Cynthia Bashant
    as the Governor of California, et al.,      Courtroom: 4B
 26
 27              Defendants.

 28

                               JEFFREY TRISSELL, ESQ., DECL.
Case 3:20-cv-00865-BAS-AHG Document 36-1 Filed 05/15/20 PageID.1684 Page 2 of 4




   1        I, Jeffrey M. Trissell, Esq., declare and state as follows:
  2         1.      I am an attorney at law duly licensed to practice in the State of California
   3 and in the Southern District of California, and am counsel for Plaintiffs South Bay
  4 United Pentecostal Church and Bishop Arthur Hodges III. As such, I have personal
   5 knowledge of the matters set forth below and could and would testify thereto if called
   6 upon to do so.
   7        2.      On Monday, May 11, 2020, at 1:00 p.m., counsel for Plaintiffs held a
  8 meet and confer conference call with counsel for the County-affiliated Defendants
   9 (Timothy White) and counsel for the State-affiliated Defendants (Lisa Plank and
 10 Todd Grabarsky). On the call, defense counsel made clear that they were not in a
  11 position to stipulate to an injunction of the Executive Orders at issue in this case. The
 12 County Defendants stated that their Orders were predicated on the State Orders,
  13 which they could not violate. The State Defendants stated that they could not agree
 14 to the relief sought.
  15        3.      As shown in the attached email, prior to the filing of this ex parte
  16 application, opposing counsel were notified that it would be filed, in accordance with
  17 CivLR 83.3(g). This application will also be emailed to opposing counsel immediately
 18 after it is filed.
  19        I declare until penalty of perjury under the laws of the United States and the
 20 State of California that the foregoing is true and correct. Executed on May 15, 2020.
 21
 22
 23                                                   Jeffrey M. Trissell, Esq.
 24
 25
 26
 27
 28
                                                  1
                                  JEFFREY TRISSELL, ESQ., DECL.
Case 3:20-cv-00865-BAS-AHG Document 36-1 Filed 05/15/20 PageID.1685 Page 3 of 4




                                                         ATTACHMENT
Case 3:20-cv-00865-BAS-AHG Document 36-1 Filed 05/15/20 PageID.1686 Page 4 of 4


   From:                   Jeffrey Trissell
   To:                     "White, Timothy"; "Lisa Plank"; "Todd Grabarsky"
   Cc:                     "Gregory Michael (DhillonLaw)"; Paul Jonna; Charles Limandri; Kathy Denworth; "Mark Meuser (Dhillon Law)";
                           Milan Brandon; "Harmeet K. Dhillon (DhillonLaw)"; pbreen@thomasmoresociety.org; "Thomas Brejcha"; "Michael
                           McHale"
   Subject:                South Bay Pentecostal Church v. Newsom
   Date:                   Friday, May 15, 2020 5:09:19 PM


   Counsel,

   Please be advised that later tonight Plaintiffs will be filing with Judge Bashant a short ex parte motion
   for an injunction pending appeal.


   Sincerely,

   Jeff

   **************************
   Jeffrey M. Trissell | Associate
   LIMANDRI & JONNA LLP | P.O. Box 9120 | Rancho Santa Fe, CA 92067
   Tel: (858) 759-9930 | Fax: (858) 759-9938
   jtrissell@limandri.com | www.limandri.com




   This communication (including any attachments) contains confidential information protected by the attorney-client privilege and/or
   attorney work-product privilege intended only for a specific person(s) or entity(ies) named as the recipient(s). If you are not the intended
   recipient(s), you should delete this communication and/or shred the materials and any attachments and are hereby notified that any
   disclosure, copying, use or distribution of this communication, or the taking of any action based in it, is strictly prohibited by law. If you
   receive this transmission by error, please notify us by telephone immediately. If you receive this communication, and it contains serious
   allegations against you or a person(s) you represent which you do not repudiate, the failure to repudiate will constitute an admission of
   the allegations. See Evid. Code §§ 1221, 1222. Thank you.
